Citation Nr: 0523590	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for dental disorder for 
compensation and treatment purposes, claimed as periodontal 
disease resulting in tooth extraction.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
shoulders, back, hips, and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran failed to appear for a hearing in January 2003.

The issues of service connection for arthritis of the hips, 
knees, shoulders, and hands are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have dental trauma in service and 
does not have a dental disorder for compensation or treatment 
purposes.

2.  Tinnitus is attributable to service-connected 
sensorineural hearing loss.
 
 
CONCLUSIONS OF LAW

1.  A dental disorder for compensation and treatment 
purposes, claimed as periodontal disease resulting in tooth 
extraction, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2004).

2.  Tinnitus is proximately due to sensorineural hearing 
loss.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the August 1999 rating decision was 
promulgated did the AOJ, in July 2003, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should give VA 
enough information about his records so VA could request 
them.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the veteran submitted a duplicate statement after the July 
2003 VCAA letter was sent to him.  The timing-of-notice error 
was sufficiently remedied by the process carried out after 
the July 2003 VCAA letter so as to provide the claimant with 
a meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A VA examination was conducted in June 1998.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Pertinent criteria

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

Dental disability

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing in entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or inservice trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.

38 C.F.R. § 3.381 (2004).

Outpatient dental treatment may be authorized as set forth 
below, in pertinent part:  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicates as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limit for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

38 C.F.R. § 17.161 (2004).

Loss of teeth due to loss of substance of body of maxilla or 
mandible without loss of continuity warrants a 40 percent 
disability evaluation where the lost masticatory surface 
cannot be restored by suitable prosthesis and there is loss 
of all teeth; a 30 percent disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all upper teeth or 
loss of all lower teeth; a 20 percent disability evaluation 
is warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
upper and lower posterior teeth or loss of all upper and 
lower anterior teeth; a 10 percent disability evaluation is 
warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
lower anterior teeth or all upper and lower teeth on one 
side; a zero percent disability rating is warranted where the 
loss of masticatory surface can be restored by suitable 
prosthesis.  These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. § 
4.150, Diagnostic Code 9913 (2004).

The Board notes that there are lost service medical records.  
The only available service medical record is a May 1967 
service examination report.  The United States Court of 
Appeals for Veterans Claims ("Court") has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Board concludes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) do not apply, as the veteran has not alleged that 
he incurred dental injury while engaging in combat with the 
enemy. 

The evidence shows that there was no dental trauma during 
service.  No dental trauma is claimed.  There are no 
available service dental records which show any dental 
trauma.  His May 1967 service examination report indicates 
that teeth 1, 16, 17, and 32 were missing.  His mouth was 
normal.  He was type II Class I dentally qualified.  In June 
1998, the veteran told a VA examiner that in 1967 while 
serving on the U.S.S. INDEPENDENCE, he developed periodontal 
disease, specifically pyorrhea.  He stated that he was 
treated and evaluated initially and told he needed further 
treatment, but that he was not able to go back until he went 
back to shore duty a year later.  He reported that at that 
time, he had some of his teeth removed due to advanced 
periodontal disease.

The evidence further shows that the veteran does not meet 
outpatient treatment entitlement criteria.  If we accept that 
the veteran had periodontal disease in service, we still must 
conclude that his current condition, with all of his teeth 
removed, is noncompensable.  He indicated at the time of the 
VA examination in June 1998 that about 11 years after his 
treatment in 1967, all of his teeth were removed and that he 
was now on his third pair of dentures and could wear them for 
short periods of time.  He indicated in March 2000 that he is 
unable to wear conventional dentures without them resulting 
in extreme pain, but that the alternative for him is 
permanent dentures or to have anchors placed in his mouth so 
that dentures would have a place to adhere to.  
38 C.F.R. § 3.381(a) concerns service connection for dental 
conditions for treatment purposes and refers to 
38 C.F.R. § 17.161 regarding entitlement.  Under 
38 C.F.R. § 17.161 Class I, disability must be compensable in 
order for there to be entitlement.  We conclude that the 
veteran's disability is not compensable.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 indicates that where the loss of 
masticatory surface can be restored by a suitable prosthesis, 
loss of teeth is noncompensable.

Under the circumstances, service connection for dental 
disorder for compensation and treatment purposes, claimed as 
periodontal disease resulting in tooth extraction, is not 
warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Tinnitus

The veteran has appealed the denial of service connection for 
tinnitus.  Service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2004).  The 
veteran is service-connected for sensorineural hearing loss 
disability.  In June 1998, a VA examiner commented that the 
tinnitus may be related to the high frequency hearing loss 
although the exact start date of the tinnitus cannot be 
pinpointed.
 
The Board has an obligation to base decisions on the record.  
The 1998 opinion is prepared by a competent professional and 
there is no basis to ignore the opinion in the absence of 
negative evidence.  Therefore, service connection is granted 
for tinnitus.


ORDER

Service connection for dental disorder for compensation and 
treatment purposes, claimed as periodontal disease resulting 
in tooth extraction, is denied.

Service connection for tinnitus as secondary to the veteran's 
service-connected sensorineural hearing loss is granted.




REMAND

Arthritis

The veteran claims service connection for arthritis of his 
hips, knees, shoulders, back, and hands.  A VA examiner in 
June 1998 indicated that the veteran has degenerative joint 
disease of multiple joints and that it is at least as likely 
as not that some of his joint disease began during his 20 
years of service on active duty.  He did not specify what 
joint disease began in service and there were no records 
available for him to review.  Further examination is 
necessary.  A VA examination is necessary when there is 
evidence of current disability and the record contains 
evidence that the disability may be related to service.  
38 U.S.C.A. § 5103A (West 2002).  However, before the 
examination, additional development attempts are warranted.  
The veteran reported in June 2000 that he managed to get some 
treatment records from the General Leonard Wood Army 
Community Hospital (GLWACH), which is where he stated he was 
treated after he retired from the navy.  Under 
38 U.S.C.A. § 5103A , VA has a responsibility to obtain 
records which are held or maintained by the government.  The 
veteran has submitted some GLWACH medical records dating from 
1979 to more recently.  Nothing in the claims folder 
indicates that these are all of the available treatment 
records from GLWACH.  The RO should request all available 
records of treatment the veteran received from GLWACH from 
1975 to present.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should request all available 
treatment records from the GLWACH from 
after the veteran's September 1975 army 
retirement, to present.

2.  A VA joints examination should be 
conducted.  The examiner should review 
the claims folder, examine the veteran, 
and render an opinion with reasons as to 
what specific joint disease (e.g., of 
the shoulders, back, hips, and knees) 
began in service, if any.  The claims 
folder should be made available to the 
examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


